Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 22, 2014

The Court of Appeals hereby passes the following order:

A15A0293. CHANTRED UPSHAW v. HARRY C. JONES.

      Harry C. Jones filed a dispossessory action against Chantred Upshaw in
magistrate court. The magistrate court entered judgment in favor of Jones, and
Upshaw appealed to this Court. We lack jurisdiction.
      “The only avenue of appeal available from [a] magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). In
other words, a party aggrieved by a magistrate court ruling must first seek review in
the state or superior court.
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” 1983 Ga. Const., Art. 6, Sec. 1, Para. 8; Bosma v. Gunter, 258
Ga. 664 (373 SE2d 368) (1988). Accordingly, this case is hereby TRANSFERRED
to the State Court of Fulton County for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              10/22/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.